          Case 2:20-cv-00254-SMJ   ECF No. 36   filed 11/23/20   PageID.387 Page 1 of 5


                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT

1                                                                   EASTERN DISTRICT OF WASHINGTON



                                                                    Nov 23, 2020
2                                                                        SEAN F. MCAVOY, CLERK



3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     GILBERTO GOMEZ GARCIA, as an               No. 2:20-cv-00254-SMJ
5    individual and on behalf of all other
     similarly situated persons,                ORDER ADOPTING PROPOSED
6    JONATHAN GOMEZ RIVERA, as an               PROTECTIVE ORDER
     individual and on behalf of all other
7    similarly situated persons,

8                              Plaintiffs,

9                  v.

10   STEMILT AG SERVICES LLC,

11                             Defendant.

12

13           Before the Court, without oral argument, are Plaintiffs’ Motion for Order

14   Finding Discovery of ESD Documents Appropriate, ECF No. 20, and Defendants’

15   Motion for Protective Order, ECF No. 29. Plaintiffs seek an order finding that

16   discovery of Washington State Employment Security Division (ESD) records is

17   appropriate in this case. ECF No. 20 at 3. At the telephonic status conference, the

18   Court ordered the parties to confer and provide the Court with an agreed proposed

19   protective order. See ECF No. 23 at 2.

20   //




     ORDER ADOPTING PROPOSED PROTECTIVE ORDER – 1
       Case 2:20-cv-00254-SMJ      ECF No. 36    filed 11/23/20   PageID.388 Page 2 of 5




1          The parties conferred but could not agree on the terms of a proposed

2    protective order. See ECF Nos. 28-2, 29. Accordingly, each party filed a proposed

3    protective order. ECF Nos. 28, 30-2. Defendant also attached to its motion ESD’s

4    proposed protective order. ECF No. 30-1. Plaintiffs seek a narrow protective order

5    which would only cover ESD documents and would allow them to retain the

6    produced records after the close of litigation. ECF Nos. 28, 28-1. Defendant seeks

7    a more expansive protective order, which would cover ESD documents as well as

8    other documents produced by the parties. ECF Nos. 29, 30-2. The protective order

9    proposed by ESD is similar in most respects to Plaintiffs’ proposed order, the most

10   notable difference being that ESD’s proposed order includes provisions for the

11   destruction of covered materials after litigation concludes. ECF No. 30-1.

12         “Generally, the public can gain access to litigation documents and

13   information produced during discovery unless the party opposing disclosure shows

14   ‘good cause’ why a protective order is necessary.” Phillips v. GMC, 307 F.3d 1206,

15   1210 (9th Cir. 2002). While the Court agrees with the necessity of a protective

16   order, the Court finds that both Defendant’s and ESD’s proposed orders overly

17   restrict the use of the discovery without a showing of good cause. The Court finds

18   Plaintiffs’ proposed protective order reaches a middle ground that addresses the

19   interests of all parties, striking the appropriate balance between Plaintiffs’ interest

20   in advocating for farm workers and the privacy interests of the parties and the




     ORDER ADOPTING PROPOSED PROTECTIVE ORDER – 2
       Case 2:20-cv-00254-SMJ     ECF No. 36    filed 11/23/20   PageID.389 Page 3 of 5




1    subjects of the records. Because the protective order continues after the conclusion

2    of this lawsuit, it provides adequate protections against broad disclosures without

3    the need to require the destruction of records as proposed by ESD and Defendant.

4    See ECF No. 28 at 5. The Court therefore adopts Plaintiffs’ protective order, subject

5    to the additional provisions described below.

6          The Court finds that, given the adoption of the proposed protective order, the

7    need for the information and records in the current proceedings outweighs any

8    further privacy and confidentiality concerns. See Wash. Rev. Code § 50.13.015 et

9    seq.; 20 C.F.R. § 603.1 et seq. Although Washington Revised Code Section

10   50.13.015(4) states that “[p]ersons requesting disclosure of information held by

11   [ESD] . . . shall request such disclosure from the agency providing the information

12   to [ESD] rather than from [ESD],” Section 50.13.070 allows ESD to disclose such

13   information upon an order from a Court. This creates an efficient result and is

14   consistent with what courts have ordered in similar cases. See, e.g., Rosas v.

15   Sarbanand Farms, LLC, No. 18-0112-JCC, 2019 U.S. Dist LEXIS 131735, at *3–

16   *4 (W.D. Wash. August 6, 2018). Plaintiffs therefore need not seek the records from

17   other agencies before requesting them from ESD.

18         If any party believes additional protections are needed for specific ESD

19   documents or other discovery not covered by the protective order, that party shall

20   confer with opposing counsel to try to agree on a stipulated protective order for the




     ORDER ADOPTING PROPOSED PROTECTIVE ORDER – 3
       Case 2:20-cv-00254-SMJ    ECF No. 36     filed 11/23/20   PageID.390 Page 4 of 5




1    specific discovery at issue. If the parties cannot agree on a stipulated protective

2    order after meeting and conferring in good faith, the party seeking the protections

3    may file a motion with the Court.

4          Accordingly, IT IS HEREBY ORDERED:

5          1.    Plaintiffs’ Motion for Order Finding Discovery of ESD Documents

6                Appropriate, ECF No. 20, is GRANTED IN PART.

7          2.    The Court finds that, given the adoption of the proposed protective

8                order, the need for the information and records in the current

9                proceedings outweighs any further privacy and confidentiality

10               concerns. See Wash. Rev. Code § 50.13.070. ESD shall produce:

11               A.     Documentation regarding all recruitment efforts in connection

12                      with Stemilt’s 2017 H-2A clearance orders; and

13               B.     All complaints, documentation, and investigation results related

14                      to Stemilt from 2015 to 2017 in connection with Stemilt’s H-2A

15                      clearance orders.

16         3.    Defendant’s Motion for a Protective Order, ECF No. 29, is DENIED.

17         4.    Plaintiffs’ proposed protective order, ECF No. 28, is APPROVED,

18               ADOPTED, and INCORPORATED in this Order by reference.

19         5.    This order has no effect on the parties right or obligation to file private

20               or confidential materials under seal.




     ORDER ADOPTING PROPOSED PROTECTIVE ORDER – 4
       Case 2:20-cv-00254-SMJ     ECF No. 36   filed 11/23/20   PageID.391 Page 5 of 5




1          6.     If a party believes that an additional protective order is needed, they

2                 may file a motion with the Court after attempting to resolve the issue

3                 with the opposing party as described above.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel.

6          DATED this 23rd day of November 2020.

7
                        _________________________
8                       SALVADOR MENDOZA, JR.
                        United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20



     ORDER ADOPTING PROPOSED PROTECTIVE ORDER – 5
